Title: To Alexander Hamilton from James McHenry, 3 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department Trenton 3d. September 1799
          
          I had directed Colonel Francis Mentges, on the 17 Ulto. to proceed to Carlisle in the State of Pennsylvania and survey, and report to me, the state of the Barracks, and other public buildings, heretofore used as stores or work shops, (as capable of conversion, as represented to me, at small expence, into barracks) at, or near that borough; whether they could be fitted, to afford commodious quarters, for three regiments, during the ensuing winter, and if so, the alterations, and repairs necessary, with the estimated expence, for the same, and also the price at which fuel and straw could be obtained for the troops.
          Inclosed, you have a copy of his report, stating that the buildings contemplated, can be fitted to quarter nineteen hundred men, including their Officers, at the estimated expence of Dollars 3,813, 52/100; that oak wood can be procured at two dollars, hickory at two and one half dollars per cord, and straw at four shillings for one dozen bundles.
          It is left with you, from a mature consideration of circumstances, and combining those, which are economical as well as military to determine between the neighbourhood of Brunswick in Jersey, and Carlisle in Pennsylvania for the Winter Quarters for three of the new raised regiments, and having determined, to take all necessary and proper measures, to provide for the troops, comfortable accomodations,
          You will also be pleased, to pay a like attention, to provide quarters for three other regiments at or near Uxbridge in Massachusetts.
          The operations as well preparatory, as in execution, necessary for these objects will it is presumed require the presence and aid of the Quarter Master General, or perhaps a division Quarter Master, for each distinct portion of the troops
          I have the honor to be, with great respect Sir Your Most Obedient Servt.
          
            James McHenry
          
          Major General Alexr. Hamilton
        